Case 1:19-cv-06694-RA Document 14 Filed 08/0//t9nPagevi of 2

DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK DATE FILED:

 

 

Comtech Telecommunications Corp. et al

y CERTIFICATE OF MAILING

VideoDoc Technologies, LTD Case No.: _19ev6694__(RA)KP)

 

 

I hereby certify under the penalties of perjury that on the _7"_ day of _August_, 2019, I served:__
VideoDoc Technologies, Lid., at Lansdowne House, 57 Berkeley Square, London W1J 6ER

 

the individual of the foreign state, pursuant to the provisions of FRCP 4(#)2(¢}(i)).

O the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

LJ the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRI), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)(4).

LJ the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3)(B).

___1__copyfies) of the Amended Complaint

 

by Fedex 7889 1752 3528

Dated: New York, New York
8/TAL9

RUBY J. KRAHGK 2 2280

CLERK OF GOURT PI
Vee ¢ '
yi, poo, to +
a

 

 

 

hy ie aoe

ti

Shanee Meleod | a oy
DEPUTY CLERK? 968

wt ae vO
ey Et

  

 

 
6/6/2019 Case 1:19-cv-06694-RA BOCuTREMP aS FIG SRIEZLO Page 2 of 2

 

 

 

 

 

 

 

 

 

4
4 es | o _—
2 2etr— we |2Aq Sass
— 8 | see [lo SSB vse
= = a> Wm<_lss Srzz
——————— “U ml * 2 gD M oO M22 [229
— @ | SO AOD Zz AER
————— © Dares | = MOSES 33>
——_—— x a O mize s
—— 2 ee eee
—— eee | 5 £25 8
| oo Se min -ow >
SS See || POO
| 3G m O
—— See | | @
——— BS m
= 52 PEL
—— pee een ci, Sze
—S ee SO Be ge
———— _ = ae San
—_—— = = ie Ss” 38s
SS ———— Be
a ah a zp *?
— e 2B 3
———————} a” A a ig ©
— wm 6B i a
sezeiseszstiw SGT IGIESE/RBA2

 

 

 

After printing this label:

CONSIGNEE COPY - PLEASE PLACE IN FRONT OF POUCH

1. Fold the printed page along the horizontal line.

2. Place label in shipping pouch and affix it to your shipment.

Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudutent and could result in

additional billing charges, along with the cancellation of your FedEx account number,

LEGAL TERMS AND CONDITIONS OF FEDEX SHIPPING DEFINITIONS, On this Air Waybill, "we", "our", "us", and “FecEx" refer to Federal Exprass Cosporation, ils subsidiaries and branches and thelr respective employees, agents,
and indeperslent contractors. The terms *you" and "your" refer to ihe shipper, its employees, principals and agonts, IH your shipment originales outside the United States, your contract of carriage is with lhe FodEx subsidiary, branch or
independent centracler who originally accapts the shipment from you. Tha term "package" means any container of envelope that is pocepled by ws for delivery, Incliding any such itams tendered by you ublizing aur automated systems,
meters, manifests or waybiils, The tarm “shipment” means all packages which are tendered to and accapted by us ona singe Al Waybill, AIR CARRIAGE NOTICE, Fer any intemnational shipmants by air, the Warsaw Convention, as
amended, may te applicable, Fhe Warsaw Convention, as amended, will then govern and in most cases limil FedEx’s liability for loss, delay of, or damage to your shipment. The Warsaw Convention, as amended, limits FedEx's
liability, For exempta in the U.S. liability is imiled to $9.07 per pound (205 per kilegram), unless a higher yvakie for cariago is declared as described below and you pay any applicable supplementary charges. Tha inlerpretation and
gperalion of the Warsaw Convention's labillly limits may vary in each country, There are no specific slopping places which are agread to and FedEx reserves the right to route {he shipment in any way FedEx deems appropriate, ROAD
TRANSPORT NOTICE. Shipments transported solely by road to or from a country which Is a par to the Warsaw Convention or the Contract for the internationat Carriage of Goods by Road (Ihe "CMR") ara subject to the terms and
sondilions of the CMR, notwithstanding any other provision of this Air Waybill to ihe contrary, For those shipments transported solely by road, if 4 conflict arises between the provisions of the CMR and this Air Waybli, ihe farms of tha
CMR shall prevall, LIMITATION OF LIABILITY. If nol gaverned by tha Warsaw Convention, the CMR, or other Inte:ational Freatles, laws, other government regulations, orders, or raquiromants, FedEx's maxlmum liability for damage,
joss, delay, shortage, mis-delivery, nondelivery, misinformation or fathire to provide information in connection wilh your shipment Is limited by this Agreement and as sel out In the terms and conditions of tha contract of carriage, Please
refer to ihe contract of carriage set fort in He applicable FedEx Service Guide or its equivatent to determine the contractual timitation. Fedex does not provide cargo Labllity ar all-risk insurance, bul you may pay an additional charge
for each additional U.S, $400 (or equivalent local currency for Ihe country af origin} of declared value for carfaga, # a higher value for carriage is declared and lhe additional charge is pald, FedEx’s maximum liability will be the lesser of
the declared value for carriage or your actual damages. LIABILITIES NOT ASSUMED. IN ANY EVENT, FEDEX WON'T BE LIABLE FOR ANY DAMAGES, WHETHER BIRECT, INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL IN EXCESS OF THE DECLARED VALUE FOR CARRIAGE FACHIOING BUT NOT LIMFFED TO LOSS OF INCOME OR PROFITS} OR THE ACTUAL VALUE OF THE SHIPMENT, IF LOWER, WHETHER OR
NOT FEDEX HAD ANY KNOWLEDGE THAT SUCH DAMAGES MIGHT BE INCURRED. FedEx woa't be fable for your acls or omissions, Including but pot tmited to Incorrect declaration of cargo, improper or insufficient packaging,
securing, marking or addressing of the shipment, or for the acts or omissions of fhe recipient or anyone else with aa inderast in the shipment or violations by any party of the lerms of ihis agreement. Fed&x won't be tiabla for damage,
loss, delay, shortage, mis-delivery, non-dalivery, misinformation or failure 1o provide Information in connectlan with shipments of cash, currency or other prohiblied items or in instances beyond our contra}, such as acts of Ged, ens of
ihe air, weather conditions, mechanica? delays, acls of public enemies, war, sike, civil or acts or 1s of public itlestincludiag customs and health officials) wilh actual oF peparent authority. NG WARRANTY. Wa
maka no warranties, express or implied. CLAIMS FOR LOSS, DAMAGE OR DELAY. ALL CLAIMS MUST BE MADE IN WRITING AND WITHIN STRICT TIME LIMITS, SEE OUR FARIFF, APPLICABLE FEDEX SERVICE GUIDE, OR
STANDARD CONDITIONS OF GARRIAGE FOR DETAILS. The Warsaw Convention provides specific wrlllen clalms procedkuas for damage, delay as non-delivery of your shipment, Moreover, ihe Interpretation and operation of the
Warsaw Convention's claims provisions may vary In gach country. Refar to the Convention to detemine the claims period for your shipment, Tho right to damages against us shall be extinguished unless an action is brought within two-
years, as set forth In the Gonvention. FedEx is not obligated to acl on any claim uni all fansporlation charges have been paid. The claim amounl may wal be deducted from ine transportation charges. Ifthe recipient accepts the
shipment wihout noling any damage on the dalivery record, FedEx will assume the shipment was delivered i good condition, J order for us to consider a clavn for damage, tha contents, original shipping carton and packing must be
made available to us for Inspection. MANDATORY LAW, Insofar as any provision contalnad or refereed to in this Air Waybill may be contrary to any applicable International treaties, laws, goverment regulations, orders or raquiraments
such provisions shail remain in effect as a part of or agreament to the extent that it is nol overridden, Tha Invalidity or unsnforceability of any provisions shali not affect any other pari of this Air Waybill, Unless othenwvise indicated,
FEDERAL EXPRESS CORPORATION, 2005 Corporate Avenue, Memphis, FN 38432, USA, Is the first carrier of his shipment. Emall address located at werwfedex,com,

https://www.fedex.com/shipping/shipAction.handle?method=doContinue +14
